




Exhibit 10.7


RESTRICTED STOCK UNIT AGREEMENT


UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Name of Awardee: ____________________
Award Date: October 1, 2015
Number of Restricted Stock Units: __________
Performance Period: See Attached Schedule
Performance Metric: See Attached Schedule


Pursuant to the Citrix Systems, Inc. 2014 Equity Incentive Plan (as amended from
time to time, the “Plan”), Citrix Systems, Inc. (the “Company”) hereby grants an
Award (as defined in the Plan) of Restricted Stock Units (as defined in the
Plan) to the awardee named above (the “Awardee”). Upon acceptance of this
Agreement (the “Award Agreement”), Awardee shall receive the number of
Restricted Stock Units specified above, subject to the restrictions and
conditions set forth in this Award Agreement and in the Plan.


1.Vesting.
(a)This Award may not be settled until the Committee has determined that the
Award has vested. Except as otherwise provided herein, vesting shall be based on
the Company’s performance during the Performance Period identified above and,
except as provided in Section 2(b), shall be further subject to the Awardee’s
continuous employment with the Company or its Affiliates through the conclusion
of the Performance Period. Solely for purposes of the continuous employment
requirement set forth in this Section 1 and Section 4, if the business of the
Company as to which the Awardee’s employment then relates is sold or spun-off
prior to the conclusion of the Performance Period, continued employment of the
awardee with the successor entity or one of its affiliates shall be considered
employment with the Company.
(b)The Committee, as promptly as practicable (but in no event later than 60
days) following the conclusion of the Performance Period, shall determine
whether this Award has vested upon the final day of the Performance Period (the
“Vesting Date”) in accordance with Section 2; and on the Vesting Date, 100% of
such actual number of Restricted Stock Units shall vest in one installment. The
Awardee shall forfeit this Award if it is not vested upon the conclusion of the
Performance Period.
2.Performance Criteria and Attainment Levels.
(a)During the first 60 days following the end of the Performance Period, the
Committee shall determine the number of Restricted Stock Units underlying this
Award that shall become vested based on the level of achievement of each
performance metric set forth in the attached Schedule. Any Restricted Stock
Units that do not become vested shall be forfeited immediately and be null and
void.
(b)Upon an Acquisition (as defined in the Plan) that occurs prior to the end of
the Performance Period, the Awardee shall earn, and shall immediately vest in a
portion of the Award determined by multiplying the number of Restricted Stock
Units subject to the Award by a fraction, the numerator of which shall be the
full and partial months from the Award Date to the effective date of the
Acquisition and the denominator of which shall be the number of months in the
Performance Period.




--------------------------------------------------------------------------------




3.Issuance of Stock.
(a)    Subject to the determination of the attainment level by the Committee or
pursuant to Section 2(b) each vested Restricted Stock Unit entitles Awardee to
receive one share of the Company’s common stock, par value $.001 per share (the
“Stock”).
(b)    Within a reasonable amount of time after the Committee has made the
determination pursuant to Section 2 or pursuant to Section 2(b) (but in no event
later than two and one-half months after the year in which the Vesting Date or
the Acquisition occurs, as applicable), Awardee’s name shall be entered as the
stockholder of record on the books and records of the Company with respect to
the shares of Stock underlying the Restricted Stock Units earned in accordance
with this Agreement and upon compliance to the satisfaction of the Committee
with all requirements under applicable laws or regulations in connection with
such issuance and with the requirements hereof and of the Plan. The
determination of the Committee as to such compliance shall be final and binding
on Awardee.
(c)    Until such time as shares of Stock have been issued to Awardee pursuant
to Section 3(b) above, Awardee shall not have any rights as a holder of the
shares of Stock underlying this Award, including but not limited to voting
rights.
(d)    If on any date the Company shall pay any cash dividend on shares of
Stock, the number of Restricted Stock Units credited to Awardee shall, as of
such date, be increased by an amount (rounded to the nearest whole number)
determined by the following formula:
W = (X multiplied by Y) divided by Z, where:
W = the number of additional Restricted Stock Units to be credited to Awardee on
such dividend payment date;
X = the aggregate number of Restricted Stock Units (whether vested or unvested)
credited to Awardee as of the record date of the dividend;
Y = the cash dividend per share amount; and
Z = the Fair Market Value per share of Stock (as determined under the Plan) on
the dividend payment date.
In the case of a dividend paid on Stock in the form of Stock, including without
limitation a distribution of Stock by reason of a stock dividend, stock split or
otherwise, the number of Restricted Stock Units credited to Awardee shall be
increased by a number equal to the product of (i) the aggregate number of
Restricted Stock Units that have been awarded to Awardee through the related
dividend record date, and (ii) the number of shares of Stock (including any
fraction thereof) payable as dividend on one share of Stock. In the case of a
dividend payable in property other than shares of Stock or cash, the value of
such dividend per share of Stock shall be determined in good faith by the Board
and shall be converted to additional Restricted Stock Units based on the formula
above. Any additional Restricted Stock Units shall be subject to the vesting and
restrictions of this Award Agreement in the same manner and for so long as the
Restricted Stock Units granted pursuant to this Award Agreement to which they
relate remain subject to such vesting and restrictions, and shall be promptly
forfeited to the Company if and when such Restricted Stock Units are so
forfeited.




--------------------------------------------------------------------------------




4.Termination of Employment.
(a)If Awardee’s employment by the Company or its Affiliates (as defined in the
Plan) is voluntarily or involuntarily terminated (regardless of whether Awardee
continues to be an employee under local labor laws) for any reason other than
Disability, death or Retirement prior to the end of the Performance Period,
Awardee’s rights in any Restricted Stock Units that are not vested shall
automatically terminate as of the date Awardee is no longer actively employed by
the Company and its Affiliates as determined by the Committee or any of its
delegates in its, his or her sole discretion (the “Termination Date”), and such
Restricted Stock Units shall be canceled and shall be of no further force and
effect.
(b)If Awardee’s termination of employment is on account of Disability, death or
Retirement prior to the end of the Performance Period, Awardee shall not forfeit
his Award and shall remain eligible to earn his Award, subject to the
requirements of Section 2; provided, however, that the number of Restricted
Stock Units determined pursuant to Section 2 by the Committee shall be
multiplied by a fraction, the numerator of which shall be the full and partial
months from the Award Date to Awardee’s date of termination of employment and
the denominator of which shall be the number of months in the Performance
Period. For purposes hereof, “Disability” means Awardee’s termination of
employment from the Company or its Affiliates after becoming eligible to receive
benefits under the Company’s or an Affiliate’s then current long-term disability
plan applicable to such Awardee, and “Retirement” means Awardee’s termination of
employment from the Company or its Affiliates after attainment of the age of 65
and provided that the Awardee has at such time completed at least four years of
service with the Company or its Affiliates.
(c)In the event of Awardee’s termination of employment after the Performance
Period, the Company, as soon as practicable following the Termination Date (but
in no event later than two and one-half months after the end of the Performance
Period) shall issue shares of Stock to Awardee (or Awardee’s designated
beneficiary or estate executor, as applicable, in the event of Awardee’s death)
with respect to any Restricted Stock Units which, as of the Termination Date,
have been earned but for which shares of Stock had not yet been issued to
Awardee.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Award Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.
6.Transferability. This Award Agreement and the Award are personal to Awardee,
non-assignable and not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. If
Awardee is a U.S. employee (as determined by the Committee or any of its
delegatees in its, his sole discretion), Awardee may be permitted to designate a
beneficiary with respect to the shares of Stock to be issued upon vesting of the
Award.
7.Tax Withholding. Regardless of any action the Company, or if different,
Awardee’s employer (the “Employer”) takes with respect to any or all income tax,
social insurance, payroll tax, payment on account or other tax-related items
related to Awardee’s participation in the Plan and legally applicable to Awardee
(“Tax-Related Items”), Awardee acknowledges that the ultimate liability for all
Tax-Related Items is and remains his responsibility and that such liability may
exceed the amount actually withheld by the Company or the Employer. Awardee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Stock upon settlement of the Restricted Stock Units, the subsequent
sale of Stock and the receipt of any dividends and/or any dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Restricted Stock Units to reduce or eliminate
Awardee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if Awardee has become subject to tax in more than one jurisdiction
between the Award Date and the date of




--------------------------------------------------------------------------------




any relevant taxable or tax withholding event, as applicable, Awardee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Awardee’s Tax-Related Items subject to a withholding obligation by the Company
and/or the Employer shall be satisfied through a net issuance of shares. The
Company shall withhold from shares of Stock to be issued to Awardee a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
Tax-Related Items due. Alternatively, or in addition, the Company or the
Employer may decide in their sole and absolute discretion to satisfy Awardee’s
obligation for Tax-Related Items by one or a combination of the following: (i)
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on Awardee’s behalf
pursuant to this authorization); or (ii) in any other way set forth in Section
15 of the Plan.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Awardee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding Stock, for tax purposes,
Awardee is deemed to have been issued the full number of shares of Stock subject
to the vested Restricted Stock Units, notwithstanding that a number of shares is
held back solely for purposes of paying the Tax-Related Items due as a result of
any aspect of Awardee’s participation in the Plan.
Finally, Awardee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Stock or the proceeds of the sale of Stock, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.
8.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Awardee’s participation in the Plan, or Awardee’s acquisition or sale of the
underlying Stock. Awardee is hereby advised to consult with his own personal
tax, legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.
9.Data Privacy. By entering into this Award Agreement, Awardee explicitly,
voluntarily and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other grant materials by and among, as applicable, the
Employer, the Company and any Affiliate for the exclusive purpose of
implementing, administering and managing Awardee’s participation in the Plan.
Awardee understands that the Employer, the Company and its Affiliates may hold
certain personal information about Awardee, including, but not limited to,
Awardee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
or any shares held in the Company, and details of all Awards or other
entitlement to shares awarded, canceled, exercised, vested, unvested, or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of managing
and administering the Plan.
Awardee further understands that the Employer, the Company and/or its Affiliates
will transfer Data among themselves as necessary for the exclusive purposes of
implementation, administration and management of Awardee’s participation in the
Plan, and that the Employer, the Company and/or its




--------------------------------------------------------------------------------




Affiliates may each further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan,
including Fidelity Stock Plan Services, LLC or such other stock plan service
provider as may be selected by the Company (“Data Recipients”).
Awardee understands that the Data Recipients may be located in Awardee’s country
or elsewhere, including outside the European Economic Area, and that the Data
Recipient’s country (e.g., the United States) may have different data privacy
laws and protections. Awardee understands that, if Awardee resides outside the
United States, Awardee may request a list with the names and addresses of Data
Recipients by contacting in writing Awardee’s local human resources
representative. Awardee authorizes the Data Recipients to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the purposes of
implementing, administering, and managing Awardee’s participation in the Plan.
Awardee understands that Data will be held only as long as is necessary to
implement, administer and manage Awardee’s participation in the Plan.
Awardee understands that, if Awardee resides outside the United States, Awardee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data to make the
information contained therein factually accurate, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing Awardee’s
local human resources representative.
Further, Awardee understands that Awardee is providing the consents herein on a
purely voluntary basis. If Awardee does not consent, or if Awardee later seeks
to revoke the consents, Awardee’s employment status or service and career with
the Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the consents is that the Company would not be able to
grant Restricted Stock Units or other equity awards to Awardee or administer or
maintain such awards. Therefore, Awardee understands that refusing or
withdrawing the consents may affect Awardee’s ability to participate in the
Plan. For more information on the consequences of Awardee’s refusal to consent
or withdrawal of consent, Awardee understands that Awardee may contact in
writing Awardee’s local human resources representative.
10.Nature of Grant. In accepting the Restricted Stock Units, Awardee expressly
acknowledges, understands and agrees to the following:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;
(b)the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units or other awards have been granted in the past;
(c)all decisions with respect to future Restricted Stock Unit grants, if any,
will be at the sole discretion of the Company;
(d)this Award Agreement does not confer upon Awardee any rights with respect to
continuation of employment by the Employer and shall not interfere with the
ability of the Employer to terminate Awardee’s employment or service
relationship (if any) at any time;
(e)the Restricted Stock Unit grant and Awardee’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Affiliate;
(f)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty; and




--------------------------------------------------------------------------------




(g)Awardee is voluntarily participating in the Plan.
11.Miscellaneous.
(a)Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the last address on record at the
Employer, or in either case at such other address as one party may subsequently
furnish to the other party in writing or such other form as may be specified by
the Company.
(b)The Committee may amend the terms of this Award Agreement, prospectively or
retroactively, provided that the Award Agreement as amended is consistent with
the terms of the Plan, but no such amendment shall impair Awardee’s rights under
this Award Agreement without Awardee’s consent; provided, further, however that
the Committee in its sole and absolute discretion may prospectively or
retroactively amend any performance goal related to this Award, including,
without limitation, in connection with strategic transactions.
(c)This Award Agreement shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian or other legal representative of Awardee.
(d)This Award Agreement may be executed in one or more counterparts, all of
which together shall constitute one instrument. This Award Agreement and the
Plan together constitute the entire agreement between the parties relative to
the subject matter hereof, and supersede all proposals written, oral or
electronic relating to the subject matter hereof.
12.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. Awardee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
13.Governing Law and Venue. The Restricted Stock Units and this Award Agreement
shall be construed and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.
For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Florida and agree that such litigation shall be conducted in the
courts of Broward County, Florida, or the federal courts for the United States
for the Southern District of Florida, where this grant is made and/or to be
performed.
14.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Awardee’s participation in the Plan, on the Restricted
Stock Units and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Awardee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
15.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
16.Insider Trading Restrictions/Market Abuse Laws. Awardee acknowledges that
Awardee may be subject to insider trading restrictions and/or market abuse laws,
which may affect his ability to acquire or sell the shares of Stock or rights to
shares of Stock under the Plan during such times as Awardee is considered to
have “inside information” regarding the Company. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable




--------------------------------------------------------------------------------




Company insider trading policy. Awardee acknowledges that it is Awardee’s
responsibility to comply with any applicable restrictions, and Awardee is
advised to speak to his personal advisor on this matter.
17.Waiver. Awardee acknowledges that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
Awardee or any other awardee.
By electronically accepting the Award Agreement and participating in the Plan,
Awardee agrees to be bound by the terms and conditions in the Plan and this
Award Agreement. Within six months of the Award Date, if Awardee has not
electronically accepted this Award Agreement on Fidelity.com’s website, or the
website of any other stock plan service provider appointed by the Company, then
this award shall automatically be deemed accepted, and Awardee shall be bound by
the terms and conditions in the Plan and this Award Agreement.




--------------------------------------------------------------------------------








Schedule to Restricted Stock Unit Agreement


Performance Metrics: One or more performance metrics of either the Company as a
whole or any business unit or function or individual performance objectives to
be determined by the Committee following the Board of Directors’ review of the
recommendation of the Operations Committee of the Board


Performance Period:
The measurement period approved by the Committee when it establishes the
performance metrics referenced above





